

PROMISSORY NOTE


$200,000.00 USD. Date: May 17, 2007




FOR VALUE RECEIVED, RAVEN GOLD CORP. (the “Promissor”) hereby promises to pay to
1230144 Alberta, Ltd., or such other holder for the time being hereof (the
“Holder”), the principal amount of Two Hundred Thousand Dollars ($200,000.00) in
United States currency (the “Principal Amount”), and to pay interest thereon at
the rate of ten per cent (10%) per annum calculated annually from May 1, 2007,
on so much of the Principal Amount as shall be outstanding from time to time, ON
DEMAND. This Promissory Note is dated as of May 17, 2007, and shall be effective
as of October 3, 2006.


Time shall be of the essence of this Note. Extension of time for payment of all
or any part of the amount owing hereunder at any time or times, or failure of
the Holder to enforce any of the rights or remedies hereunder, shall not release
the Promissor and shall not constitute a waiver of the rights of the Holder to
enforce such rights and remedies thereafter.


Should suit be brought to recover on this Note, the Promissor promises to pay
reasonable attorney’s fees and court costs in addition to the amount found to be
due on this Note.


The Holder acknowledges and agrees that the Promissor is a public company having
reporting obligations under the Securities Exchange Act of 1934, and that the
Promissor shall file a Current Report on Form 8-K with the Securities and
Exchange Commission (the “SEC”), upon the execution of this Note, setting forth
the terms of this Note and filing a copy of this Note as an exhibit thereto. The
Holder further acknowledges and agrees that the Promissor shall have the right
to make any filing with the SEC or disclose the terms of this Note, without the
prior approval of the Holder if such disclosure is required by law, court order
or the SEC rules or regulations.


IN WITNESS WHEREOF the Promissor has executed this Note on May 17, 2007.
 

 


RAVEN GOLD CORP.

 
By: /s/ Gary Haukeland

--------------------------------------------------------------------------------

Name: Gary Haukeland
Title: Chief Executive Officer



